 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollins&AikmanCorporationandInternationalUnion of District 50, Allied andTechnical WorkersoftheUnitedStatesandCanada.'Case11-CA-4085December31, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNINGAND BROWNOn August 5, 1970, Trial Examiner Samuel Rossissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, and the entirerecord in the case, and hereby adopts the findings,2conclusions,and recommendations of the TrialExaminer.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatCollins& Aikman Corporation, Farmville, NorthCarolina, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.IThe Charging Party's name has been amended herein to conform withamendments in its constitution2These findings are based, in part, upon credibility determinations ofthe Trial Examiner to which the Respondent has excepted After carefulreview of the record, we conclude that these credibility findings are notcontrary to the clear preponderance of all relevant evidence Accordingly,we find no basis for disturbing these findingsStandard Dry Wall Products,Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3)3Though we adopt the Trial Examiner's findings that the interrogationof employees by Respondent's Supervisors Grey, Pittman, and Hardisonviolated Section 8(a)( I) of the Act, we do not consider it necessary to thesefindings to apply the standards set forth inStmksnes Construction Co, Inc,165 NLRB 1062 As the Trial Examiner himself points out, these standardsare to be applied where an employer is faced with a union claim ofmajority status and a demand for recognition, neither of which existed inthe instant case In addition to the other cases citedby theTrial Examiner,we rely on therationale ofUnionNewsCompany,112 NLRB 420Although ChairmanMiller agreeswith the TrialExaminerthat thespeechmadeto employees on November 3, 1969, by PlantManagerOxford violatedSection 8(a)(I) of the Act, he would not adopt the TrialExaminer's finding thatthe speech exceeded permissible limits set forth inThe Little Rock Downtowner, Inc,143 NLRB887, enfd inpart 341 F 2d1020 (C A 8), and OrkinExterminating Company of Florida, inc, 152NLRB 83, enfd 379 F 2d 972 (C A 5)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESAMUEL Ross, Trial Examiner. Upon a charge filedNovember 24, 1969, and amended on March 5, 1970, byInternationalUnion of District 50, United Mine Workersof America (herein called the Union), the General Counselof the National LaborRelationsBoard issued a complainton March 19, 1970, whichallegesthat Collins & AikmanCorporation (herein called the Respondent or the Compa-ny) had engaged in and isengaging in unfairlabor practiceswithin the meaning of Sections 8(a)(1) and (3) and 2(6) and(7) of the Act. The Respondent filed an answer to thecomplaint which denies the substantive allegations of thecomplaint.Pursuant to due notice, a hearing in this case wasconducted before me at Greenville, North Carolina, onApril 28 and 29, 1970. Upon the entire record, and myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.COMMERCEThe Respondent is a corporation which at all timesmaterial herein owned and operated a plant at Farmville,North Carolina, where textiles and related products aremanufactured. During the past 12 months, a representativeperiod, the Respondent admittedly manufactured, sold,and shipped goods valued in excess of $100,000 from itsplant in Farmville to points and places outside the saidStateIfindon the above admitted facts that theRespondent is engaged in commerce and in operationsaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been, alabor organization within the meaning of Section 2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA.TheIssues Presented for DeterminationThe issues presented by the pleadings and evidence inthis case are whether or not the Respondent,during anorganizational campaignby the Union,engaged in thefollowing conduct in violation of Section 8(a)(1) and (3) ofthe Act:1.Coerciveinterrogation of employees regarding theirunion membership,sympathies, and desires.187 NLRB No. 84 COLLINS & AIKMANCORP.6212.Threats of reduced wages, layoffs, or other reprisalsto discourage support of the Union.3.The discharge of one employee (Fred Dixie Wilson)for engaging in protected union or concerted activities.B. InterferenceWith and Restraint and Coercion ofEmployees1.The speech of Plant Manager OxfordInOctober 1969,1 the Union began a campaign toorganize the Respondent's employees at its Farmville,North Carolina, plant. On November 3, shortly after thiscampaign commenced, Plant Manager Lamar Oxfordseparately convened all the employees on each of theRespondent's three shifts and delivered speeches whichadmittedly urged the employees to reject representation bythe Union.According to a composite of the credited testimony ofOxford and employeewitnesses,Oxford told the assembledemployees that they undoubtedly were aware that theUnion was trying to organize the plant, that they likelywould be visited at their homes by union organizers in anattempt to get them to sign union cards like the one he hadinhishand and exhibited to the employees; that theemployees could refuse to let the union organizers into theirhomes or to talk with them if they so desired; that theRespondent was opposed to the representation of itsemployees by the Union and would do everything within itslegal power to keep the Union out; that thetextileindustry(of which the Company was a part) could not afford to paywages like General Motors and Ford; that the employeescould not afford to take a strike, but that the Companycould; that unions promise big wages, but produce nothingbut strikes, bloodshed, turmoil, and corruption; that at theRespondent'sAlbemarle,NorthCarolina,plantthecertification of a union was followed by an unsuccessfulstrike of 4 weeks accompanied by bloodshed, as a result ofwhich each of the striking employees lost wages of about$400, and the union was no longer there; 2 that, if the Unioncame into the Farmville plant, it would not work out to thebest interests of the employees;that union organizers"always" assure employees that the union cards they signare confidential and would not be seen by anybody but theUnion and the Labor Board; that such assurances are oftenfalse because unions attempt to obtain representative statuson the basis of signed cards without an election; that whenthat occurs the cards are laid on the table at an openhearing, and "we [management] can see who signed thecards"; that those who signed cards would never get anyadvantage or preferred treatment over those who did notsign;thatRespondent would discharge anyone whoIAll dates hereinafter refer to 1969 unless otherwise noted2SeeCollins& Arkman Corporation,165NLRB 678, enforcementdenied in part,395 F 2d 277 (C A 4)3The quotes immediately above are from the credited testimony ofemployee Wilsonwinders, another employee, testified in this regard thatOxford said that, "people who didn't sign a union card would not befired " Oxford testified that he spoke from notes, but the notes were notproduced or offered by Respondent, Oxford admitted that, like some of theemployees who testified regarding the speech, he "could not recall exactlywhat was stated " Accordingly, my findings above are based partly on histestimony and partly on the testimony of employees Wilson, Moore,Edwards Jr, and Winders, to the extent to which I deem the testimony insolicited signatures to union cards in the plant duringworking time;and that no one "ever got dischargedbecause he did not sign a union card." 3An employer unquestionably has a lawful right both tooppose the representation of his employees by a union andto express that opposition to them. He may not, however, inthe guise of his right to free speech protected by Section 8(c)of the Act, impinge on the statutory rights of his employeesguaranteed by Section 7 of the Act by threatening reprisalsfor joining or assisting a labor organization. The complaintin this case alleges that Oxford's speech in part exceededthe proscriptions of Section 8(a)(1) of the Act,and, for thereasons hereinafter stated,I find merit in that allegation.The Respondent admittedly was and is opposed to therepresentation of its employees by the Union. It not onlymade the opposition known to its employees, but it alsosuggested to employees that they not sign union cards.4Oxford clearly conveyed to the employees that notwith-standing union assurances that the identity of card signerswould be kept confidential the Respondent had at itsdisposal the means for determining who were its loyalemployees who did not sign cards, and who were not. TheRespondent'smotivation for telling its employees that itwould know who signed cards clearly was to intimidate anddiscourage them from signing.Moreover, in this context,Oxford's further statement that no one"ever got dischargedbecause he did notsign a unioncard," clearly conveyed animplied threat that the Respondent would learn the identityof those who did sign cards and that they could expect lessfavorable consideration or reprisals.5Iconclude that theRespondent thereby exceeded the bounds of free speechprotected by Section 8(c) of the Act, and thereby interferedwith, restrained, and coerced employees in the exercise oftheir right to Join or assist labor organizations, and violatedSection 8(a)(1) ofthe Act.As found above, Oxford also told employees that theselection of the Union as their representative would gainthem nothing but strikes, turmoil, and bloodshed, as it hadattheRespondent'sAlbemarle plant, and that theRespondent could afford to take a strike but the employeescould not. These statements in effect advised employeesthat a strike was the only means by which they couldachieve increased wage gains which unions promised.Oxford's statements in this regard clearly were calculated toconvey the message of the futility of union representationand tended to discourage support of the Union byemployees. I find that the Respondent thereby furtherinterfered with, restrained, and coerced employees in thethis regard as reliable4Oxford testified that he told the employees that if they signed a card,"itmight be difficult to get them unsigned" Employee Edwards, Jr,credibly testified that Oxford said, "he didn't want us to sign a cardfor the union "5 In fact,several employees testified that they understood Oxford'sstatements to mean that if an employee signed a union card, theRespondent could find a pretext to fire him.Iam satisfied, as Oxfordtestified,that no such actual threat was expressed by him However, Iregard the statements found above which he did make as a none too subtlethreat that card signers would be regarded less favorably by Respondentand could expect reprisals 622DECISIONS OF NATIONALLABOR RELATIONS BOARDexercise of rights guaranteed by Section 7 of the Act andfurther violated Section8(a)(I).62.Additional threats of reprisalAfterOxford's speech, a number of Respondent'semployees on the third shift visited the canteen during theircoffeebreak and discussed what Oxford had said. Accord-ing to the uncontroverted and credited testimony ofemployee Fred Dixie Wilson, one (unidentified) employeesaid to Raymond Saunders, an admitted supervisor, "Youcan take my word for it. Sooner or later they are going tohave a vote down here, and the union is coming in here."Saunders replied, "I will tell you one thing ... they mighthave a vote, you might sign one of those [union] cards, butif they [management] find it out, they won't fire you, theymight not fire you then, but sooner or later they are going tofind a way to discharge you." 7 Supervisor Saunders'statement, for which the Respondent bears responsibility,clearly constitutes coercion and restraint of employees inthe exercise of their right to join or assist labor organiza-tions, and I therefore find that, thereby, the Respondentfurther violated Section 8(a)(I) of the Act.3.Interrogation of employees regarding the Uniona.Ernest Edwards, Jr., was employed at the time ofOxford's speech as a tuber in the inspection department.AfterOxford's speech,Raymond Grey, an admittedsupervisor, came up to Edwards while he was running hismachine and asked Edwards whether he had received aninvitation to a fish stew At that time, the only fish stewwhich Edwards knew anything about was one that hadbeen "set up" by Mr. Carr, the Union's representative.Edwards, in reply, asked Grey, "What fish stew?" Grey didnot elaborate, but merely said, "Forget it.""b.Edwards subsequently had occasion to visit the officeon business, and as he was leaving Harvey Pittman, anadmitted supervisor, told Edwards that he had heard he wasfor the Union. Pittman also asked Edwards what hisopinion was of the Union. Edwards replied that he "had awife and three kids to support," that "he needed his job,"and that he "couldn't get involved in anything like that."Pittman replied that he believed Edwards. Pittman also toldEdwards that at another company, International Paper, theadvent of a union had resulted in a layoff and that hethought, "if we had a union out there, it would be the sameway out there, like we wouldn't have the work that we haveon account of the strike, something like that."9c.Kenneth W. Winders was and is a leadman employed6The Little Rock Downtowner,Inc,143 NLRB 887, 890,enfd in thisregard,341 F 2d 1020 (C A8),Orkin Exterminating Company of Florida,Inc,152 NLRB 83, 93, enfd379 F 2d 972 (C A 5)7Although a witness for Respondent,Saunders was not asked whetherhe made this statement and did not deny doing so8The findings above are based on Edwards'creditedtestimony whichwas not controvertedGreywas not calledby Respondentto testify, andno explanation was offered for the failure to do so9The findings above are based on Edwards'creditedtestimony whichwas not controverted Pittman was not called by Respondent to refuteEdwards'testimony,and no explanation was offered for the failure to doso10The findings above are based on Winders' testimony which was notcontrovertedAlthough present at the hearing, the Respondent did not callby the Respondent in the dye house on the third shift. Atthe time of Oxford's speeches to the employees, Winders'immediate and admitted supervisor was James Hardison. Afew days after the speeches, Hardison instructed Windersto send his men into the dye house office one at a time, andthen to comein last.Winders complied and sent his fourmen (batchers) to to the office as directed. When Windersfinallymade his entry, Hardison asked him if he would votefor the Union "if we had an election." Winders replied that"if we had an election right then, that I would not vote forthe Union." Hardison then asked Winders whether any ofthe men had been talking about the Union. Winders repliedthat he "had heard everything for management so far." iod.Wylie F. Hinson, Jr., was hired by Respondent onDecember 8. During his preemployment interview byThomas G. Bullock, the Respondent's personnel manager,Hinson was asked by Bullock what he "thought aboutunions," and Hinson replied that he "didn't care nothing[sic ] about them because I hadseenthem put people out ofwork" at another establishment."In respect to the recurring question of the lawfulness ofinterrogation of employees regarding their views aboutunions, the Board said in its decision inStruksnesConstruction Co..i2In our view any attempt by an employer to ascertainemployee views and sympathies regarding unionismgenerally tends to cause fear of reprisal in the mind ofthe employee if he replies in favor of unionism and,therefore, tends to impinge on his Section 7 rights. Aswe have pointed out, `An employer cannot discriminateagainst union adherents without first determining whothey are.' [Citations omitted.] That such employee fearisnotwithout foundation is demonstrated by theinnumerable cases in which the prelude to discrimina-tionwas the employer's inquiries as to the unionsympathies of his employees.Accordingly, the Board inStruksnesadopted standards fordetermining when and how an employer, faced with aunion claim of majority status and demand for recognition,may lawfully inquire about the union views and desires ofhis employees. The Board said in this regard: 13Absent unusual circumstances, the polling of em-ployees by an employer will be violative of Section8(a)(1) of the Act unless the following safeguards areobserved: (1) the purpose of the poll is to determine thetruth of a union's claim of majority, (2) this purpose iscommunicated to the employees, (3) assurances againstreprisal are given, (4) the employees are polled by secretballot, and (5) the employer has not engaged in unfairHardison to testify and offered no explanation for the failure to do so11The findings and quotes above are based on Hinson's testimonywhich I credit Bullock denied asking any prospective employee whether hewas a member of a union or how he felt aboutunionsHe admitted,however, that in his interview with prospective employees he told themabout the Respondent's so called "opendoor policy,"and that employees"don't need an outside company to help you, you don't have to paysomeone else to represent you " I do not credit Bullock's denial because(1) I regard Hinson as a credible witness who, so far as the record discloses,had no interest in this proceeding,and because(2) Bullock admitted thatthe subject of representation by outsiders (a term frequently used to referto unions) was regularly discussed by him with applicants for employmentiz 165 NLRB 106211Struksnes Construction Co, supra,1063 COLLINS & AIKMAN CORP.623laborpracticesorotherwisecreatedacoerciveatmosphere.14The Respondent's interrogation of employees in this casemet none of theStruksnesstandards. So far as the recorddiscloses, the Union had neither made a claim of majoritystatusor demanded recognition of Respondent. Theinquiries could not therefore have been made to determinethe truth of a claim which had not been made. No purposefor the interrogation was communicated by any of thesupervisors to the employees whom they questioned, and noassurances were given against reprisal. The interrogationoccurred in the coercive atmosphere engendered byOxford's antiunion speech, which also, as found above,violated Section 8(a)(1) of the Act. Indeed, the interroga-tion clearly instilled fear in the mind of employee Edwards,at least, for he replied to Pittman's interrogation that hecould not afford to get involved with the Union because hehad a family to support and needed his job, and heresponded to Grey's interrogation by falsely professingignorance of the Union's fish stew. Moreover, as notedabove,Hardison interrogated employees singly, in theprivacy of the dye house office.15For all the foregoing reasons, I find that the interrogationof employees by Respondent's supervisors Grey, Pittman,and Hardison, and the preemployment interrogation ofHinson by Bullock, constituted interference, restraint, andcoercion of employees in the exercise of Section 7 rightsand that thereby the Respondent engaged in further unfairlabor practices within the meaning of Section 8(a)(1) of theAct.16C.The AllegedDiscriminatoryDischarge of FredDixieWilsonFred Dixie Wilson was hired by the Respondent in July1966 to operate a tow motor, also known as a forklift. Hisduties consisted of transporting rolls of greige clothproduced by the doffer knitting machines to one of theRespondent's in-plant warehouses, placing the rolls intoappropriate bins or bays, recording where they were soplaced, keeping the warehouse clean, and, on written ordersprepared by a dye lots writer, transporting the rolls ofgreige cloth from the warehouse to the dye house for furtherprocessingby the batchers who work in the latterdepartment.Wilson worked at this job on the third shiftduring the hours of 11 p.m. and 7 a.m. It is undisputed thatan important aspect of Wilson's job was "to keep thebatchers going;" that is, supplied with cloth to dye.17In October 1969, Wilson and a number of other third14These standards have been uniformly approvedby the courts.N.L.R.B. v. Gissel Packing Co.,395U.S. 575, 609;N.L.R.B. v. J.M.Machinery Corporation,410 F.2d 587,589-590, In. 3 (C.A. 5):N.L.R.B. v. C&P Plaza Department Store,414 F.2d 1244, 1248-1249 (C.A. 7);N.L.R.B.v.Historic Smithville Inn, 414F.2d 1358, 1362 (C.A. 3).11Cf.BourneCo. v. N.L.R.B.,332 F.2d 47 (C.A. 2).'aBarry Industries, Inc.,181NLRBNo. 159.In respect to Bullock'semployment interview interrogation,seeTesoro PetroleumCorporation,174NLRB No. 135;GerbesSuperMarkets,Inc.,176 NLRB No. I (TXD).17TheRespondent also employed one tow motor operator on each ofits other two shifts who performed the same duties as Wilson.18The record fails to disclose thatany employeeeitherdistributedhandbills, solicited signatures to union cards,or otherwiseactivelyparticipated in the Union's campaign.19The quotes are from Wilson's testimony which I credit because Ishift employees were in the Respondent's canteen in theplantand observed that the machine which heatssandwiches appeared not to have been cleaned for a coupleof weeks. One unidentified employee, commenting on thiscondition, said, "this place needs a union ... to get itstraightened out." Another suggested that they could "get aunion in here" if 10 or 15 people "signed a paper," and theywould then "have to vote to see whether we get a union ornot." "A paper" was prepared and the seven or eightemployees who were present, including Wilson, signed it.Then, since Wilson as tow motor operator moved aroundthe plant and had access to a number of departments, hewas asked to and agreed to take the paper around andsecure additional signatures.Wilson complied and "gotapproximately 15 names signed on there," but he either"left it [the paper] on the tow motor, or lost it." In anyevent,shortly thereafter theUnion commenced itscampaign to organize the Respondent's Farmville employ-ees. Insofar as the record discloses, the campaign wasconducted by "union organizers" and not by employees.18As found above, on November 3, shortly after theUnion's organizational campaign began, Plant ManagerOxford delivered antiunion speeches to the Farmville plantemployees.AfterOxford's speech to the third-shiftemployees, a number of them visited the canteen during thecoffeebreak, and the principal subject of discussion was thespeech and the Union. Supervisor Raymond Saunders wassitting at a table in the canteen "right next to" Wilson whenemployee Arthur Gene Moore walked in and said toWilson, "I know you are for it [the Union] because yousigned that paper." Wilson did not reply.19On about November 12, the Union's representativesdistributed three pieces of union literature as a package tothe employees at the plant entrance as they came to work.That nightWilson asked Supervisor James Hardisonwhether he had received "one of those C & A Bulletins,"and Hardison replied that he had. Wilson asked Hardisonwhat he thought about it, and Hardison replied that he hadnot given it much thought. Hardison then asked Wilson"what did I think about it." Wilson replied that he had notgiven it much thought either, and he added, "that I believeditwould be a good thing for a poor man, because it was theonly thing he had goingfor him."During most of Wilson's employment by Respondent, hisimmediate supervisor was Wilbur Counterman. However,Counterman was not in the plant during most of the thirdshiftwhen Wilson worked because his hours of employ-ment were from 6:30 a.m. to 3:30 p.m. Around the first ofNovember, J. T. Franks, who was the Respondent'sregard his testimony as generally reliable.Moore's testimony regardingwhat he said was not precisely the same as Wilson's,but nevertheless wassubstantially to the same effect.Saunders admitted being at the same tablewith and right next to Wilson on this occasion,but he denied hearingMoore, or any one else, say that Wilson was "in the Union," or that he"liked the union" or "felt sympathy for it." Saunders further testified that,on the occasion in question,Wilson said "that he didn't think the Unionwould do this plant any good,because we already had good benefits." Inthe light of Saunders'admission that he was at the same table when Moorespoke to Wilson, I do not believe his denial that he heard what Moore said.Moreover,in view of Wilson's prounion activity in soliciting signatures tothe "paper," as found above,Iregard the procompany and antiunionstatements attributed by Saunders to Wilson as inherently implausible,improbable, and unworthy of belief.Furthermore, I regard Saunders'testimony asgenerally unworthyof reliance. 624DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment head over the warping department, wasappointed to also head up the shipping and receivingdepartments and the warehouse. He thus became the topsupervisor of the department of which Counterman wasWilson's immediatesupervisor. Like Counterman, Franks'normal hours of employment were in the daytime, usuallyfrom 5 a.m. to 4 p.m. On the morning of November 13,Franks asked Wilson whether he had attended the meeting"that Oxford held the other night." Wilson asked "whatmeeting?" Franks replied, "The meeting Mr. Oxford heldabout the Union." Wilson then answered, "I would rathernot say, Mr. Franks." Franks then smiled and walked off.On the following morning, November 14, Wilson wascalled to Franks' office. According to Wilson's creditedtestimonywhich was not refuted by Franks, when hearrived there, Franks told him in Counterman's presencethat he had received a complaint that he had not "beentaking rolls of cloth to the batcher[s], and that they areconstantly giving out, and that you weren't delivering themover there." Wilson asked, "who complained," and Franksreplied, "the third shift supervisor." Wilson asked Franks tocall the supervisor in "right now," and he said, "I don'tbelieve he will say that because I do that job better than anyother job out here." Franks did not call the supervisor.Instead hetoldWilson to sign a "warning slip" which hadalready been prepared, and he said that "he would check onitfurther." Franks also told Wilson that if he "didn't signthe warning slip, well I might have to replace you, because,Dixie,20 you are on your own out there." Wilson thensigned the slip despite his assertion that the reprimand wasunwarranted and his denial that the batchers "ran out ofmaterial." 2iEight hours later, on the morning of Saturday, November15,Wilson again was called into Franks' office, and in thepresenceof his supervisor, Counterman, he was told that hewas beingdischarged because he had put a roll of style 700cloth "in the wrong bay" of the warehouse. According toWilson'suncontradictedand credited testimony, thefollowing conversation occurred during his terminalinterviewwithFranks and Counterman.22 Franks toldWilson, "Dixie, I know I haven't been out here in thewarehouse long, but, you misplaced a roll of cloth.23 We aregoing to have to replace you because you just can't keepgoingon like this." Wilson asked, "Mr. Franks, was that a[style] 700 strand of cloth?" Franks replied, "My mind ismade up.I am goingto let you go." Wilson told Franks andCounterman that he had put the roll of style 700 cloth inother thanits usualbay because there was no room for it inits regularplace of storage. Wilson also told Franks that theother tow motor operators had placed rolls of cloth in otherthan their regular bays. Franks replied that there was thematter of the warning slip which he had given Wilson theday before and that he also had in his files "other warningslips" of Wilson's for "cloth being misplaced." Wilson saidthat the prior warning slipwas givento all the tow motoroperators and that "we all got one together". Franks repliedthat "he didn't have anythingin hisfile of nobodyelse [sic]but me getting one." Wilson asked Franks and Counterman"to go and look in the warehouse"and see ifthey "thoughtitwasmessed up," but "they would not go." Wilson beggedFranks "not to let me go." He told Franks he had fivechildren at home, and that it would be hard for him to get ajob because of his "back condition" and limited education.Wilson said, "I've been working hard," and he "begged him[Franks] to give me another chance," or to "transfer me."Franks said he had no authority to transfer "anybody," buthe would help Wilson "any way he could to get a job"somewhere else. Finally Franks offered Wilson his pay andasked him to sign a slip, but Wilson refused to either acceptthemoney or sign. It was then about 7:30 a.m. whenCounterman escorted Wilson to the door and out of theplant.About 8 a.m. on November 15, Wilson returned to theplant to see Personnel Manager Thomas G. Bullock whowas at home at that time. However, his secretarytelephoned Bullock and he came to the plant shortlythereafter, visited briefly with Franks in the plant, and thenmet with Wilson. He asked Wilson how he "was doing,"and Wilson said that "I wasn't going so good." Wilsonasked Bullock, "Do you know about me being discharged?"Bullock answered, "Yes, I know about it. I'm sorry ithappened, Dixie." Wilson then asked Bullock if "instead ofdischargingme, how about laying me off or letting meresignor something? You know, that [a discharge] is goingto hurt me from getting a job somewhere, because of myback condition being bad, [and] because my education isbad." Bullock replied, "Well, I can't help it," and he added,"Dixie, you need this money, go ahead and sign the paperand take it."Wilson refused. Bullock then questionedWilson about how his family "was doing," where he lived,and suggested a number of places by name where Wilson"could get a job." He also told Wilson that he would "try tohelp me get a job anywhere," and that if he were called hewould give Wilson "a good character [reference]." Wilsonthen asked Bullock, "How about replacing me somewhereelse in the plant?" Bullock replied that he could not,because Franks had noted on Wilson's termination slip (TXExh. 1) "Do not rehire." Bullock also told Wilson that, but20Dixie,Wilson'smiddlename,was generallyused by most of thewitnesses when referring to him21The warning slip (Resp Exh 1) read as follows21/ The warning slip(ReapExh. 1)read as followsPROBATIONEMPLOYEE RELATIONS REPORTNAMEFred Dixie WilsonCLOCK NODATE11-14-69REPORT OF-COMMENDATIONABOUT- QUALITY OFWORK_TRANSFEREMPLOYEE PROBLEM_ QUANTITY OF WORK_SAFETYOR COMPLAINTx ATTENDANCE_CONDUCTx WARNING_VIOLATION OP RULE _ MISCLAY OFF(DISCIPLINARY)- CONVERSATION (MISC.)PROBLEM(State Brieflythe Natureof the Problem) Dye house complainingabout notgetting clothto Batchereon 3rd shift like they shouldREMARKS(Action Taken or Solution)Dixie must keep his lob up - r he will be replacedEMPLOYEE'S REACTION:Dixie says he takes every Dye lot they ask him to takeEMPLOYEEFred D.WilsonSUPERVISORW. E Counterman. Jr.DEPARTMENT MGR.JT.FranksRES. MGR.S. Evans22Franks, although a witness for Respondent who testified afterWilson, did not testify regarding what was said at this meeting21On cross-examination,Wilson testified, "He [Franks) told me I put aroll of cloth in the wrong bay " COLLINS & AIKMAN CORP.forFranks' notation, he "probably could have placed[Wilson] somewhere else." Finally, Bullock wrote up an"Exit Interview" slip (Resp. Exh. 4) and asked Wilson tosign it and take his money. Wilson refused to sign, and,when asked by Bullock why not, he replied, "Because Iknow it isn't so." 24After Wilson refused to sign, Bullock added the followingat the bottom of the exit interview form:Interviewer'sCommentEmployee would not signbecause he thought he did hisjob well.Interviewer's Signature Thomas G. BullockBullock also credibly testified and gave the followingadditional details of the terminal interview which Wilsondid not mention: (a) that when Wilson told him that he didnot know what to tell prospective employers as to thereason for his discharge, he told Wilson, "Well, Dixie, inmy opinion it was poor judgement on your part. Youshould not have placed the cloth where you did, becausethat wasn't where it belonged"; and (b) that when Wilsonasked him, "Don't you think I've done a good job here?" hetoldWilson, "Up to a point you did a good job, but laterhere you have fallen down." Bullock also credibly testifiedthat, just before his terminal interview with Wilson, he hadspoken to Franks in the plant and that he was told byFranks that Wilson was discharged for the single reasonthat on successive days, "he had misplaced two rolls ofcloth," or more "specifically [that he failed] to do ajob ashe was instructed to do it, and to place the rolls where hehad been instructed to place them."At the conclusion of his interview with Wilson, Bullockgave him the following letter:To Whom It May Concern:Should the holder of this apply for employment Iwould appreciate it if you would contact me regardinghis termination with us.Thomas G. BullockPers.Mgr.Collins& AikmanFarmville,N. C.Wilson has not since been offered reemployment byRespondent.About a month later, Kenneth Biggs, a friend andprospectiveemployer ofWilson, called Bullock andinquired about the reasons for Wilson's termination, and,according to Bullock's credited testimony, he told BiggsthatWilsonwas discharged "because he used poor24The findings and quotes above are based on Wilson's creditedtestimonyWilson also testified that the exit interview form which he wasasked to sign stated that his attendance was below average, but, in the lightof the form in evidence, I am persuaded that he was mistaken, and I do notcredit his testimony in this regard, notwithstanding that I was favorablyimpressed by his demeanor and the reliability of his testimony in mostrespectsBullock's version of his terminal interview with Wilson was notsignificantly different from Wilson's, except for Bullock's testimony, whichIcredit, that he neither wrote on the terminal interview form, or said toWilson or anyone else, that Wilson's attendance was poor25Biggs testified that Bullock also told him that Wilson had been"staying out of work" and "didn't show up on time," and that "he hadbeen messing around with a union group" Bullock denied that he saidanything to Biggs either about poor attendance on the part of Wilson orabout a union I regard Bullock's testimony in this instance as morereliable thanBiggs',especially since, at the time of this conversation, a625judgment" and because "his work was sloppy" and not"what we expected," and that "Mr. Wilson had done agood job up until that time." Bullock explained that by theterm "that time," he was referring to "just before he[Wilson ] was terminated." 25D.Concluding FindingsThe complaint herein alleges that Wilson's terminationand the failure and refusal to thereafter reinstate him weremotivated by his concerted activities with other employeesfor the purpose of collective bargaining and other mutualaid and protection. The Respondent denied that it had anyknowledge or suspicion when Wilson was fired that he "wasinany way involved with the Union," or had "anysympathies with the Union," and it similarly denied that theUnion had "anything whatever to do with his [Wilson's]discharge," 26Iregard Respondent's denial of knowledge or suspicionofWilson's prounion "sympathies" and tendency asunworthy of credence or belief for the following reasons:As found above, Wilson had solicited the signatures ofemployees to "a paper" whose purpose was to interest aunion in commencing an organizational campaign. Wilsonhad conducted that solicitation in the plant. Subsequently,after union organization commenced and Plant ManagerOxford delivered his antiunion speeches to the employees,at least two of Respondent's supervisors obtained directknowledge that Wilson was a union supporter: Saunders,when Moore, in his presence, told Wilson that he knewWilson was for the Union because he had signed "thatpaper"; and Hardison, to whom Wilson said that hebelieved a union was "a good thing for a poor man becauseitwas the only thing he had going for him." Moreover,Franks also had reason to believe that Wilson was a unionsupporter.Thus,when Franks askedWilson aboutNovember 13 (2 days before he fired him) whether he hadattended Oxford's meeting with the employees, Wilson hadreplied, "I would rather not say." It is reasonable to infer,as I do, that Wilson's refusal to discuss Oxford's antiunionspeech must have stamped him as a supporter of the Union.Iconclude from the foregoing that the Respondent (andFranks) knew or suspected that Wilson was a supporter ofthe Union.27Prior to his termination, Wilson had been employed byRespondent at the samejob for about 3 years. According tohis uncontroverted and credited testimony,Wilson had"never" received any complaints from either Jamescharge thatWilson's discharge was an unfair labor practice already hadbeen filed and served on Respondent Bullock was aware of it and thuswould not likely have said what Biggs attributed to him I therefore creditBullock's denials and do not believe Biggs in this regard26The quotes are from the testimony of Franks who fired Wilson27 In fact, as Wilson frankly acknowledged in his affidavit to the Board(RespExh 2), he did not sign a union card until several days after hisdischargeHowever, if he was fired by Respondent because of its beliefthat he was a prounion employee, it is immaterial that he was not a unionmember, for it is the animus and actions of the Respondent which are atissue in determining whether Wilson's discharge was discriminatory andnot whether he engaged in union activityN L R B v Ritchie Mfg Co,354F 2d 90, 98 (C A8),N L R B v American Casting Service,Inc, 152 NLRB172, 179, enfd 365 F 2d 168, 174 (Employee McGarrah) (C A7),RidgeTool Co,102 NLRB 512, 513, enfd 211 F 2d 88 (C A 6) 626DECISIONSOF NATIONALLABOR RELATIONS BOARDHardison,the third-shift supervisor of the dye housebatchers,or from KennethW. Winders,their leadman, thathe had failed to keep the batchers supplied with cloth.Moreover,notwithstanding that during the course of his 3years of employment Wilson admittedly had received threeor four warning slips,28 until the incidents for which heassertedlywas discharged he was regarded by theRespondent as a satisfactoryemployee.Thus, as foundabove,duringWilson'sterminal interview,PersonnelManager Bullock conceded to Wilson that he had done "agoodjob" "upto a point.. .but later here you have fallendown";and in a conversation a month later withprospective employer Biggs,Bullock told Biggs,inter aha,that "Mr.Wilson had done a goodjob up until that time,"and Bullock explainedthat bythe term"that time," hereferred to "just before he [Wilson]was terminated."DespiteWilson'sprior satisfactory record, Franks com-menced finding fault withWilson's workand fired himimmediately after the Respondent obtained knowledge ofWilson'sprounion frame of mind.In the light of thecoincidence of Respondent's asserted dissatisfaction withWilson'swork with its acquisition of knowledge of hisprounionsympathy,and the Respondent'sundisputedhostility to the Union,I find thata prima faciecase isestablished thatWilson's discharge was motivated byantiunion considerations.According to Franks,three incidents, described andconsidered hereinafter,allofwhichallegedly occurredduring the third shift on the nights ofNovember 12 and 13,motivated his decision to fire Wilson.1.The first reason,according to Franks,was thatWilson was assigned on aboutNovemberII or 12 to cleanup the warehouse.The workconsisted of straightening upand separating styles of cloth in the warehouse.Admittedly,the instructions to Wilson in this regard werenot given byFranks, but by Counterman,Wilson's immediate supervi-sor.Franks'only testimony regardingWilson'sallegedshortcoming in respect to this assignment was that "itwasn'tdone," and nothing more.Significantly,Franks didnot testify that his conclusion in this regard was based onpersonalknowledge or inspection of the warehouseHowever,Wilson credibly testified that on the morning ofNovember 13, he was complimentedand told by Franks"that the warehouse was looking real good." 29 In addition,Wilson also credibly testified without contradiction that onthe following morning(November 14) Counterman toldhim that he"had done a good job in moving that stack ofcloth," and that"thewarehouse was lookinggood."30Moreover,although(as appearsinfra)Wilson received awritten reprimand(Resp Exh 1)that same morning ofNovember 14 for assertedly failing tokeep the dye housebatchers supplied with greigecloth,neither the reprimand,2NThe nature of these prior warnings does not appear in the recordsince theRespondent did not offer any of them in evidence29Franks denied that he complimented Wilson on the condition of thewarehouse, but I do not credit his denial for I regard his testimony, andespeciallyhisassertedreasons for dischargingWilson, as generallyunworthy of credence30TheRespondentdidnotcallCounterman as a witness,notwithstanding that he assertedly participated in the decision to fireWilson, and as Wilson's immediate supervisor for almost 3 years, heobviously had the best knowledge of Wilson's performance as an employeeNo explanation was offered by Respondent for its failure to callnor the record, discloses that he ever was admonished forfailure to "straighten out" the warehouse or keep itclean. Iconclude from all the foregoing, includingWilson'scredited testimony and the failure of Respondent to callCounterman as a witness, that I can place no credence inFranks' testimony that Wilson failed to straighten out thewarehouse as directed.2.The second reason asserted by Franks for Wilson'sdischargewas the latter'sassertedfailure to deliversufficient cloth to the batchers in the dye house to keepthem busy during the third shift. The only testimony of theRespondent about this alleged failure of Wilson to performhis job properly was that given by Franks. According toFranks, he received a complaint from David Futrell, thedepartment head of the dye house, that Wilson had failedtodeliver cloth to the batchers. Franks admitted thatFutrell "is not there on the third shift," and that he works"day times." Franks also admitted that Futrell had told himthat he had received the complaint "from his third shiftpeople," and that he "assumed" that would be Hardison,the supervisor of the dye house batchers. Franks furtheradmitted that he had "never had any discussions with Mr.Hardison about this man, Wilson's job." Neither Futrell,who assertedly made the complaint about Wilson, norHardison who admittedly was present "in the courtroom,"were called by the Respondent to testify regarding Wilson'salleged failure to keep the batchers supplied with cloth, andno explanation was offered for the failure to do so. I infertherefrom that, if called, their testimony would have beenunfavorable to the Respondent 31 There is, thus, noprobative testimony in the record that Wilson failed tosupply cloth to the batchers for which he was given thewritten reprimand on November 14.In contrast to Franks' uncorroborated testimony of acomplaint aboutWilson which he admittedly did notinvestigate either before or after he issued a reprimand tohim,32 the record contains affirmative uncontradicted andcredited testimony thatWilson properly performed thisadmittedly important aspect of his job. Thus, KennethWinders, the leadman of the third-shift batchers, crediblytestifiedwithout contradiction, as follows: In the ordinary"chain of command," a hatcher with a complaint about hisjob "would come to me," and he, Winders, would report thecomplaint to his "immediate supervisor," Hardison;Winders had received no complaint from any batcher thatWilson was not supplying him with cloth; Winders "nevermade any complaint about Dixie's performance", about 7a.m of November 14, before Winders found out "thatDixie had been written up," Hardison asked him "if Dixiewas bringing the cloth to the batchers like he was supposedto," and Winders replied "that as far as I was concerned, hewas doing okay"; Winders learned about "the write-up"Counterman as a witness The failure to do so permits the inference, whichImake, that his testimony would not have been favorable to theRespondentN L R B v Sam Wallick, et at, d/b/a Wa!lick andSchwalmCompany,198 F 2d 477, 483 (C A 3), 11 WigmoreEvidence§ 285, cfO FShearer &Sons vCincinnatiMarine Service, Inc,279 F 2d 68, 73-74 (C A6)tiSee cases cited in fn 30,supra12Franks testified in this regard that he had not"yet"discussedWilson's job performance with Hardison and that he learned only "today"that Hardison was the supervisor of the hatchets on the third shift COLLINS & AIKMAN CORPfrom Wilson on the morning of November 14 as he andWilson were leaving the plant; at 11 p.m. that night whenWinders returned to work, he asked Hardison whether heknew that "Dixie had been written up for not bringing clothto the dye house," and that "his [Hardison's] name wasmentioned in the write-up, the reason for the write-up";and Hardison replied "that he knew nothing about it." 33In the light of all the foregoing, including the failure ofRespondent to call either Futrell or Hardison to testify, I donot believe Franks' uncorroborated testimony that hereceived a complaint that Wilson was not supplying cloth tothe batchers, and I find that there was no basis for such acomplaint.Moreover, the absence of any investigation byFranks, and his preparation of a written reprimand evenbefore he spoke to Wilson about his alleged failure tosupply cloth to the batchers, persuade me that the assertionof this baseless reason, the written reprimand therefor, andthe previously considered and discredited reason assertedforWilson's discharge, all were part of a plan designed byRespondent to provide pretexts to support Wilson's latertermination and to conceal the real motivation for thataction.3.The third and final reason which assertedly triggeredFranks' decision to fire Wilson was as follows: Frankstestified that on the afternoon of Friday, November 14,after he had reprimanded Wilson in writing for not keepingthe batchers supplied with cloth, he received a report thattwo rolls of style 700 cloth could not be found in thewarehouse; that "we finally hunted and found it," notwhereWilson assertedly had recorded it to be, but inanother bay in the warehouse; that he accordingly decided,in the light of Wilson's two recent shortcomings, to "thenand there" fire Wilson without "further investigation" orgiving him an opportunity to explain; that he instructedCounterman, Wilson's supervisor, "to go put somebody onDixie's job, and that we would get his pay and everything,and then the next morning tell him." Pursuant to thatdecision, Franks "checked the hours" on Wilson's time-card, had Wilson's pay computed by the accounting office,received the amount of his pay in cash, permitted Wilson toreport that night and work the entire shift of 8 hours, andthen calledWilson into his office at 7 a.m. on Saturday,November 15, and notified him in Counterman's presencethat he was discharged. Like the other two reasons ascribedby Franks for terminating Wilson, I regard this final reasonalso unworthy of credence or belief. I base this conclusionon the following considerations:a.When Wilson was notified of his discharge onNovember 15, he was told by Franks that it was because hehad "misplaced a roll of cloth," "put a roll of cloth in thewrong bay." When Personnel Manager Bullock spoke toWilson about 45 minutes later after previously conferringwith Franks, Bullock admittedly toldWilson that thereason for his dismissal was "poor judgment. You shouldnot have placed the cloth where you did, because that was33 In addition to Winders, Arthur Gene Moore, a third-shift hatcher inthe dye house, testified that he knew of no failure by Wilson to supply thehatchets with cloth34The variance between Wilson's testimony that he was told by Franksabout a singleroll of cloth that assertedly had been placed in the wrongbay and Respondent's testimony that he was discharged because two rolls627not where it belonged." Bullock further testified in thisregard as follows:TRIAL EXAMINER: Tell us why was Mr. Wilsondischarged?THE WITNESS: He was discharged for poor quality ofwork.TRIAL EXAMINER: What do you mean by poorquality of work?THE WITNESS: Well, his quality was not up to thestandard that was expected by the Company in thatdepartment.TRIAL EXAMINER: What were the standards at thattime of the company in that department?THE WITNESS: Specifically to do ajob as he had beeninstructed to do it, andto place the rolls where he hadbeen instructed to place them.[Emphasis added.]nTRIAL EXAMINER When you were told by Mr.Franks about Mr. Wilson's discharge, did Mr. Frankstell you that he was being discharged because he put aroll or rolls of cloth in the wrong bay?THE WITNESS: He said it was because he hadmisplacedtwo rolls of cloth.34 [Emphasis added.]It is obvious from the foregoing that the nature of thealleged error for which Wilson was told he was being firedwas that he had put one or two rolls of 700 strand cloth in abay or bays other than the one regularly assigned to thatstyle. It is undisputed that Wilson had admitted to Franksthat he put a roll in the wrong bay because there was noroom in the other bay.35 However, at the hearing in thiscase Franks gave a different reason for Wilson's dischargethan that which was conveyed to Wilson. Thus, Franksadmitted that "it was okay" for Wilson to put cloth in baysother than their assigned or regular place, that whereWilson had "put it was fine," but that he had fired Wilsonbecause he had not correctly recorded on the "cloth tickets(also known as the "hard copy") and his "Greige Location"reports, the places where he had put the two rolls.36 Thisshift in the reason for Wilson's discharge from one ofstoring rolls of cloth in other than their assigned spaces toone of an error in record keeping, though not in itselfdispositive, suggests that the reason now advanced isunworthy of credence.37b.As noted above, Wilson testified that he was told byFranks at the time of his discharge that he had "puta rollof[700 strand] cloth in the wrong bay," but Franks testifiedthat the reason for the discharge was that Wilson hadimproperly recorded where he had placedtwo rollsof thatcloth.Franks, the Respondent's only witness in respect toWilson's alleged improper records, testified that the errorswere discovered during the afternoon of November 14, thathe admittedly did not go to the warehouse "to hunt" for thetwo rolls of cloth which Respondent assertedly "couldn'tfind," that he concededly had no personal knowledge otherof cloth could not be found will be considered,infra5See Resp Exh 336The subject of the cloth tickets and Wilson's allegedly incorrectreports will be considered,infra11NLRB v Georgia Rug Mill,308 F 2d 89, 91 (C A5),NLRB vSchell Steel Products, Inc,340 F 2d 568, 573 (C A 5) 628DECISIONSOF NATIONALLABOR RELATIONS BOARDthan hearsay that the cloth was not where Wilson hadrecorded it to be, and that his information as to where therolls of cloth had been found assertedly was obtained fromCounterman who allegedly had "hunted for the cloth," andfrom Wilson's greige location reports dated November 13and 14 38 These were reports maintained by Wilson whilehe worked on which he recorded in red ink what and wherehe had stored in the warehouse on the nights in questionAccording to Franks, he received Respondent's Exhibits 8and 9 from Counterman on Friday afternoon, November14, "at thesame time" However, an examination of theseexhibits clearly reveals that Respondent's Exhibit 9 is arecordwhichWilson prepared during his shift whichstarted on November 14 at I 1 p in and ended the followingmorningat 7 a in and thus was not in existence on Fridayafternoon when Franks assertedly saw it 39 I conclude fromthe foregoing that Franks' testimony in respect to havingseenRespondent's Exhibit 9 when he decided to fire Wilsonis unworthy of credence or belief Moreover, in the light ofCounterman's black checkmarks alongside practicallyevery item recorded by Wilson on Respondent's Exhibit 9and the notation on the top of that report, "verified by hardcopy T G B 11 / 17" (Bullock's initials), I further concludethat after the Respondent firedWilson at 7 a m onNovember 15 Counterman and Bullock checked Wilson'slast report seeking evidence to justify the action thatalready had been takencThere is,moreover, no probative evidence thatWilson's notations on Respondent's Exhibits 8 and 9 as towhere he had placed the two rolls of 700 strand cloth werenot correct Counterman, who allegedly "hunted for thecloth" and "finally found" them in bays other than whereWilson had recorded them to be, was not called byRespondent to testify, and no explanation was offered fornot doing so The failure to call such an obviously materialand important witness to this alleged error by Wilson, onewho had been Wilson's immediate supervisor during mostof his employment by Respondent, and thus to subject himto cross-examination regarding Wilson's performance andtheseasserted errors, suggests the inference, which I make,that if called his testimony would not have supportedFranks' regarding either Wilson's record keeping errors orother unsatisfactory work 40 In any event, without Counter-man'stestimony, the Respondent has not established bycompetent or probative testimony either that the two rollsof cloth were not when Wilson had recorded them to be orthatWilson had committed the errors for which heassertedly was fireddFurthermore, even assuming that Wilson had madethis error in record keeping that Counterman assertedlyfound, the magnitude of Wilson's offense was greatlyexaggeratedby Franks Franks testified in this regard as38 SeeResp Exhs 8 and 939Thus the heading of Resp Exh 9 reads as followsGREIGE LOCATIONSHIFT 3DATE 11/14/69HOURS Il to 7NAME D WILSON40 See casescited in In 30supra41The cloth tickets were not produced by Respondent assertedlybecause they are not retained by it after the cloth is dyed and packed forshipment to thecustomeriam not persuaded by the explanation for thefailure to produce the two cloth tickets involved in this case because thefollows "On Friday afternoon, they [unidentified] come tome, they couldn't find the cloth out there " "Just two" rollsof cloth could not be found "We finally hunted it andfound it, and he [Wilson] had located it wrong" However,an examination of the black ink notations assertedly madeby Counterman on Wilson'sgreige locationreports ofNovember 13 and 14 discloses that one roll of 700 strandcloth, recorded by Wilson to be in Bay B-I-L, assertedlywas found in Bay B-I-R, and that the other roll of the samestyle of cloth which was recorded to be in Bay B-I-L wasfound right there in Bay B-I-R, but the cloth ticket, alsoknown as the hard copy, assertedly listed it as located inBay B-I-L 41 It is thus obvious that even if I acceptedCounterman's notations on Wilson's reports as probative,competent, and correct (which I do not), anyone lookingfor these two rolls of cloth would have found one of them ineach of the bays listed by Wilson Under the circumstances,Iregard Franks' testimony about "hunting" for the clothand ` finally" finding the two rolls as pure fiction andunworthy of credence or beliefAll of the foregoing persuade me that none of the reasonsasserted forWilson's discharge have any ment, and Iconclude therefrom that they are mere pretexts which werecreated and advanced by Respondent to conceal the truemotive thereforIn the light of the incredible,pretextual,and baselessreasons asserted by the Respondent for discharging Wilson,the real reason is not difficult to infer InShattuck DennMiningCorporation vN L R B,the court of appealsappropriately said 42Nor is the trier of the fact-here the trial ex-aminer-required to be any more naif than is a judgeIfhe finds that the stated motive for a discharge is false, hecertainly can infer that there is another motiveMore thanthat, he can infer that the motive is one that the employerdesires to conceal-an unlawful motive-at least where, asin this case, the surrounding facts tend to reinforce thatinference[Emphasis supplied ]The "surroundingfacts"in this casedisclose thatWilsonhad worked for the Respondent for 3 years He had been asatisfactory employee and had done a good job until theevents for which he allegedly was dischargedAt the time Wilson allegedly committed the various faultsfor which he assertedly was discharged a campaign was inprogressby the Union to organize the Respondent'semployees The Company was unalterably opposed to therepresentation of its employees by the Union It knew thatWilson was sympathetic to the Union's cause Indeed, all ofthe faults attributed to Wilson by the Respondent allegedlyoccurred immediately after the Respondent became awarethatWilson had prounion sympathies In the light of theforegoing,and the baseless, unsupported,and incredible,pretextual nature of the reasons asserted for Wilson'sRespondentdid produceWilson s greige location reportsfor November 13and 14 although admittedly these reports also are kept only a very shorttimebecause the unfair labor practice charge in the case wasfiled andserved on Respondent on November 24 only 9 days after Wilson sdischargeand because the same considerations which impelled theRespondent to retain Wilson s greige location reports also would dictatethe retention of the cloth tickets involved herein In any event without thecloth ticket there is no evidence either oral or documentary that Wilsonerred in recording the location of the second roll of cloth42 362 F 2d 466 470 (C A 9) COLLINS & AIKMANCORP629termination, the inference is quite compelling, and I find,that his discharge was motivated not for the reasonsasserted by Respondent,but because of antiunion consider-ations and Wilson's known prounion tendencies.Inreaching this conclusion,Ihave given seriousconsideration to the well-established principle that it is notthe Board's function to substitute its judgment for that ofan employer in respect to either the selection or retention ofemployees and that an employer lawfully may fireemployees for any reason with but the single exception-hemay not do so if the termination is motivated by antiunionconsiderations.43 Nevertheless, in the light of my disbeliefin the baseless and unsupported reasons asserted byRespondent forWilson's termination, and for all thereasons previously stated, I find and conclude that Wilsonwas terminated not because of any shortcomings in hiswork or conduct, but by reason of his prounion sympathiesand the Respondent's opposition thereto. Accordingly, Iconclude that the Respondent thereby engaged in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,Iwill recommend that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having further found that the Respondent discriminatedagainst Fred Dixie Wilson by terminating his employmentto discourage union activities and by thereafter failing andrefusing to reinstate him, I will recommend that theRespondent be ordered to offer him immediate reinstate-ment to his former position or, if it no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges,and make him wholefor any loss of earnings he may have suffered by reason ofthe discriminationby thepayment of a sum of money equalto the amount he normally would have earned from thedate of his termination to the date of reinstatement,less hisnet earnings during said period, with backpay computed ona quarterly basis in the manner establishedby theBoard.44Iwill also recommend that the Respondent preserve and,upon request, make available to the Board or its agents, forexamination and copying,allpayroll records,socialsecurity payment records,timecards,personnel records andreports, and all other records necessary to analyze and43N L R B v McGahey,233 F 2d 406. 413 (C A 5)44F W WoolworthCompany,90 NLRB 289, backpay shall include thepayment of interest at the rate of 6 percent per annum to be computed indetermine the amount of backpay due under the terms ofthis recommended remedy.In view of the nature and extent of the unfair laborpractices committed by Respondent,the commission ofother unfair labor practices may reasonably be anticipated.Iwill therefore recommend that the Respondent be orderedto cease and desist from"in any other manner"infringingon rights guaranteed to employees by Section 7 of the Actin addition to the manner in which those rights were foundto have been violated herein.45Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, Collins & Aikman Corporation, is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and(7) of theAct.2.InternationalUnion of District 50, United MineWorkers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminating against Fred Dixie Wilson byterminating his employment and by failing to reinstate himbecause of his support of the Union, the Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, by coercively interrogatingemployees concerning their union membership and desires,and by threatening employees with discharge or otherreprisalsbecause of their support of the Union, theRespondent has interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7of the Act and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in this case, Irecommend that the Respondent, Collins & AikmanCorporation,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activities on behalfof InternationalUnion of District 50, United MineWorkers of America, or of any other labor organization ofitsemployees, or in any other manner discriminating inregard to hire or tenure of employment or any term orcondition of employment.(b)Threatening employees with discharge or otherreprisals to discourage support of the above-named Union.(c)Coercively interrogating employees regarding theirunion membership, activities, or sympathies.(d) In any other manner interfering with, restraining, orthe manner set forth inIsis Plumbing & Heating Co,138 NLRB 71645N L R B v EntwistleMfg Co,120 F 2d532,536 (C A 4) 630DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercingemployeesin the exerciseof their rightsto self-organization,to form labororganizations,to join or assistInternationalUnion ofDistrict50,UnitedMineWorkersof America,or any otherlabor organization,to bargaincollectivelythrough representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from engaging in such activities.2.Takethe following affirmative action to effectuatethe policiesof the Act:(a)OfferFredDixieWilson immediateand fullreinstatement to his formerjob or, if thatjob no longerexists,toa substantiallyequivalentposition,withoutprejudice to his seniorityor other rights and privilegesenjoyed,and make himwhole for any loss of pay he mayhave suffered as a result of the discrimination against himin the mannerprovidedin the section of this Decisionentitled"The Remedy."(b) Notify Fred Dixie Wilson, if presentlyserving in theArmed Forces of the UnitedStates,of his right to fullreinstatement,upon application,in accordance with theSelective Serviceand the Universal MilitaryTraining andServiceAct, as amended,after dischargefrom the ArmedForces.(c)Preserveand, uponrequest,make available to theBoard or its agents,for examinationand copying, allpayroll records, social security paymentrecords, timecards,personnelrecords andreports, and all other recordsnecessary to analyzeand determine the amountof backpaydue under the termsof thisRecommended Order.(d) Postat its plant in Farmville,North Carolina, copiesof the attached notice marked"Appendix." 46 Copies ofsaid notice, on formsprovided by the RegionalDirector forRegion 11, after beingduly signed by Respondent, shall beposted byit for a period 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployeesare customarilyposted Reasonable steps shallbe takenby theRespondent to insurethatsaid notices arenot altered,defaced, or covered by any othermaterial.(e)Notify theRegionalDirector for Region 11, inwriting,within 20 daysfrom the dateof the receipt of thisDecision, what steps have been taken to comply herewith 47+i'In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall,asprovided in Section 102 48 of the Rules and Regulations,automatically become thefindings, conclusions,decisionand order of theBoard,and all objections thereto shallbe deemed waived for all purposesIn the event that the Board'sOrder is enforced bya judgmentof a UnitedStates Court of Appeals,the words in the notice reading "Postedby Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Courtof AppealsEnforcingan Order of the National Labor Relations Board."+7 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modified to read "Notifysaid Regional Director forRegion 11,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has takento complyherewith "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAftera trial at which all sides had theopportunity topresent their evidence,a trial examiner of the NationalLabor Relations Board has found that we violated theNational LaborRelations Act, and has ordered us to postthisnotice and we intendto carry outthe order of theBoard.The Actgives all employees these rights.To engage in self-organizationTo form, join or help unionsTo bargain collectively through a representativeof their own choosingTo acttogether for collective bargainingor othermutual aid or protection andTo refrain from any and all these things.WE WILL NOTdo anything that interferes with theserightsMore specifically,WE WILL NOTdiscourage unionactivityor member-shipin InternationalUnionof District 50, United MineWorkers ofAmerica, orany other labororganization bydiscriminating againstyou ifyou chose to engage inunion activity orjoin that union or any other union.WE WILL NOTcoercively questionyou in any wayabout the Union,or any other union.WE WILLNOT threatenyou in any way todiscourageyour supportof the Union.Sincethe TrialExaminer decided that we discrimi-nated against Fred Dixie Wilson to discourage unionactivities,WE WILL offerhim full reinstatement to hisformerjob, and WE WILL pay him forany loss hesufferedbecause we fired him.If he is presently in theArmed Forces of the UnitedStates,we will notify himof his right to full reinstatement upon application afterdischarge fromthe ArmedForces.WE WILL respect yourrights to self-organization, toform, join,or assistany labororganization, or tobargaincollectivelyin respect to terms or conditions ofemployment through the Unionnamedabove, or anyrepresentativeof yourchoice, or to refrain from suchactivity, and WE WILL NOTinterfere with,restrain, orcoerce our employees in the exercise of these rights.You andall our employees are free to become membersof any labororganization or to refrain from doing so.DatedByCOLLINS&AIKMANCORPORATION(Employer)(Representative)(Title) COLLINS & AIKMAN CORP.631This is an official notice and must not be defaced byAny questions concerning this notice or compliance withanyone.its provisions,may be directed to the Board's Office, 1624This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,Wachovia Building, 301 North Main Street, Winston-or covered by any other material.Salem,North Carolina 27101, Telephone 919-723-2300.